FILED
                           NOT FOR PUBLICATION
                                                                               JAN 30 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ESTEBAN C. HURTADO,                              No.   17-55845

              Plaintiff-Appellant,               D.C. No. 5:16-cv-00876-AS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Alka Sagar, Magistrate Judge, Presiding

                           Submitted January 29, 2019**


Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges:

      Esteban Hurtado appeals the district court’s order affirming the Social

Security Administration’s denial of his applications for Social Security and

Supplemental Security Income disability benefits. We have jurisdiction pursuant

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to 28 U.S.C. § 1291. We review the district court’s order de novo and the agency’s

decision for substantial evidence and legal error. Stacy v. Colvin, 825 F.3d 563,

569 (9th Cir. 2016).

      Hurtado argues that he had a “composite job” of file clerk and courier and

that the ALJ violated Valencia v. Heckler, 751 F.2d 1082 (9th Cir. 1985). These

arguments were not raised before the agency, and were presented for the first time

in district court. Hurtado, who was represented by counsel at his administrative

hearing, conceded that he worked as a file clerk and performed file clerk duties.

Because Hurtado did not raise either issue, present any evidence, or challenge the

vocational expert’s testimony at the administrative hearing, those arguments are

forfeited. See Shaibi v. Berryhill, 883 F.3d 1102, 1109-10 (9th Cir. 2017); Meanel

v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999).

      AFFIRMED.




                                          2